DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 6, 10, 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over HARRER; Bernd (United States Patent Application #US 20200381914; hereinafter Harrer) in view of Kupersmit; Carlos A.(United States Patent #US 4672529; hereinafter Kupersmit).
Regarding claim 1, Harrer teaches An input device (abstract discloses an input device.), the input device comprising an input circuit (fig.3 discloses 1st circuit section I having input terminals; par.34 teaches inputs 10 and 10’ making the circuit section I an input circuit) with an input connection point for applying an input signal (par.34 and fig.3 teach inputs 10 and 10’ as input connection points; which are designed for applying an input signal) and with an input signal path which leads from the input connection point to an evaluation input (signal path from input 10 to coupling element 11; par.44 teaches evaluation/test apparatus in between circuit section I and II thus the signal would reach the evaluation input of the test apparatus) and on which a conversion of the input signal into an evaluation signal is effected (signal input on 10 is converted along path to element 11 with the use of circuit elements), an evaluation device (par.42 teaches section II as the evaluation device) which comprises the evaluation input and which is designed to recognise an input signal level of the input signal on the basis of the evaluation signal (par.40 teaches recognizing input level on the basis of the evaluation signal; par.40 discloses input on 10 being transferred to 2nd circuit II by coupling element 11), wherein the evaluation device is further designed to carry out a functionality test of the input device (par.46 teaches a test and current increasing apparatus 20 for testing the functionality of sub circuit 14) and within the framework of the functionality test by way of providing a test signal to effect a first change of the evaluation signal and to test the functionality of the input device on the basis of the effected first change of the evaluation signal (par.47-49 teaches providing a test signal, through the driving signal, which effects changes to the signal), wherein the input circuit comprises a transistor (fig.3 discloses transistor 150) which is connected into the input signal path (fig.3 discloses signal path from 10 to 111), and the input circuit is designed to control a control terminal of the transistor on the basis of the test signal (par.49 and fig.3 teaches controlling a control terminal; terminals of transistor 150 are controlled based on driving signal 20), in order to effect the first change of the evaluation signal (par.47-49 teaches changes to evaluation signal through the functionality testing of sub circuit 14 of circuit section I).
Harrer fails to teach for an industrial control apparatus
Kupersmit does teach for an industrial control apparatus (col.4 ln 64-66 teach an industrial control apparatus).
It would have been prima facie obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to have modified Harrer to include the teachings of Kupersmit; which would provide an improved industrial control apparatus that can be utilized in an industrial environment wherein a process is carried out within a production environmental zone with the utilization of actuators with energizable loads as disclosed by Kupersmit (col.4 ln 66- col.5 ln 36).
 
Regarding claim 2, Harrer in view of Kupersmit teaches the input device according to claim 1, wherein the transistor comprises a first current leading terminal and a second current leading terminal (Harrer fig.3 discloses transistor 150 having 2 current leading terminals), and the input signal path runs via the first current leading terminal and the second current leading terminal (Harrer fig.3 disclose input path from 10 to 111 going through 1st and 2nd current leading terminals).

Regarding claim 3, Harrer in view of Kupersmit teaches the input device according to claim 1, wherein the input circuit is designed, amid the use of the transistor, to provide a current limitation in order to limit the input current which flows through the input connection point into the input circuit (Harrer par.39 teaches current limiting devices 15), so that in the current limitation the input current remains constant (Harrer par.25 teaches constant current) given a further increasing input signal level (Harrer par.26 teaches increasing currents).

Regarding claim 4, Harrer in view of Kupersmit teaches the input device according to claim 1, wherein the input circuit is designed to reduce, within the framework of the functionality test by way of the provision of the test signal, the input current which flows through the input connection point into the input circuit (Harrer par.39 teaches reducing the current through current limiting devices 15).
Regarding claim 6, Harrer in view of Kupersmit teaches the input device according to claim 1, wherein the evaluation device is designed to change the test signal level of the test signal from a second test signal level (Harrer par.14 teaches low level signal as a 2nd test signal) to a first test signal level (Harrer par.14 teaches high level signal as 1st test signal), in order to effect the first change of the evaluation signal, and to change the test signal level of the test signal from the first test signal level to the second test signal level, in order to effect a second change of the evaluation signal, and to take into account the first change and the second change of the evaluation signal with the functionality test (Harrer par.45 teaches switching transistors, which can be used to change test signals back and forth through the use of the drive signal, which is the controlling signal).

Regarding claim 10, Harrer in view of Kupersmit teaches the input device according to claim 1, wherein the input circuit comprises at least one input resistor which is connected on the input signal path in front of the transistor and which on account of its construction type cannot have a short-circuit (Harrer par.38 and fig.3 disclose input resistor 17, connected on the input signal path of input 10).

Regarding claim 14, Harrer teaches having an input device (abstract discloses an input device.), the input device comprising an input circuit (fig.3 discloses 1st circuit section I having input terminals; par.34 teaches inputs 10 and 10’ making the circuit section I an input circuit) with an input connection point for applying an input signal (par.34 and fig.3 teach inputs 10 and 10’ as input connection points; which are designed for applying an input signal) and with an input signal path which leads from the input connection point to an evaluation input (signal path from input 10 to coupling element 11; par.44 teaches evaluation/test apparatus in between circuit section I and II thus the signal would reach the evaluation input of the test apparatus) and on which a conversion of the input signal into an evaluation signal is effected (signal input on 10 is converted along path to element 11 with the use of circuit elements), an evaluation device (par.42 teaches section II as the evaluation device) which comprises the evaluation input and which is designed to recognise an input signal level of the input signal on the basis of the evaluation signal (par.40 teaches recognizing input level on the basis of the evaluation signal; par.40 discloses input on 10 being transferred to 2nd circuit II by coupling element 11), wherein the evaluation device is further designed to carry out a functionality test of the input device (par.46 teaches a test and current increasing apparatus 20 for testing the functionality of sub circuit 14) and within the framework of the functionality test by way of providing a test signal to effect a first change of the evaluation signal and to test the functionality of the input device on the basis of the effected first change of the evaluation signal (par.47-49 teaches providing a test signal, through the driving signal, which effects changes to the signal), wherein the input circuit comprises a transistor (fig.3 discloses transistor 150) which is connected into the input signal path (fig.3 discloses signal path from 10 to 111), and the input circuit is designed to control a control terminal of the transistor on the basis of the test signal (par.49 and fig.3 teaches controlling a control terminal; terminals of transistor 150 are controlled based on driving signal 20), in order to effect the first change of the evaluation signal (par.47-49 teaches changes to evaluation signal through the functionality testing of sub circuit 14 of circuit section I), 
Harrer fails to teach A control apparatus; wherein the control apparatus is designed to carry out a control on the basis of the determined input signal level and/or on the basis of the functionality test.
Kupersmit does teach A control apparatus (col.3 ln 65 teaches a controller); wherein the control apparatus is designed to carry out a control (col.3 ln 55 teaches carrying out a control) on the basis of the determined input signal level and/or on the basis of the functionality test (col.3 ln 39-66 discloses carrying out a control process for the evaluation of signals).
It would have been prima facie obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to have modified Harrer to include the teachings of Kupersmit; which would provide an improved industrial control apparatus that can be utilized in an industrial environment wherein a process is carried out within a production environmental zone with the utilization of actuators with energizable loads as disclosed by Kupersmit (col.4 ln 66- col.5 ln 36).

Regarding claim 15, Harrer in view of Kupersmit teaches the control apparatus according to claim 14, further comprising an actuator (Kupersmit col.8 ln 25 discloses actuators), wherein the control apparatus is designed to control the actuator on the basis of the determined input signal level and/or on the basis of the functionality test (Kupersmit col.25 ln 24-32 teach controlling actuator based of determined signal range).

Regarding claim 16, Harrer in view of Kupersmit teaches the control apparatus according to claim 15, wherein the actuator is a fluidic and/or an electrical drive (col.30 ln 7-31 teaches actuator being electrically driven, thus making it an electrical drive). 


Regarding claim 17, Harrer teaches A method for operating an input device (abstract discloses method for operating an input device.), the input device comprising an input circuit (fig.3 discloses 1st circuit section I having input terminals; par.34 teaches inputs 10 and 10’ making the circuit section I an input circuit) with an input connection point for applying an input signal (par.34 and fig.3 teach inputs 10 and 10’ as input connection points; which are designed for applying an input signal) and with an input signal path which leads from the input connection point to an evaluation input (signal path from input 10 to coupling element 11; par.44 teaches evaluation/test apparatus in between circuit section I and II thus the signal would reach the evaluation input of the test apparatus) and on which a conversion of the input signal into an evaluation signal is effected (signal input on 10 is converted along path to element 11 with the use of circuit elements), an evaluation device (par.42 teaches section II as the evaluation device) which comprises the evaluation input and which is designed to recognise an input signal level of the input signal on the basis of the evaluation signal (par.40 teaches recognizing input level on the basis of the evaluation signal; par.40 discloses input on 10 being transferred to 2nd circuit II by coupling element 11), wherein the evaluation device is further designed to carry out a functionality test of the input device (par.46 teaches a test and current increasing apparatus 20 for testing the functionality of sub circuit 14) and within the framework of the functionality test by way of providing a test signal to effect a first change of the evaluation signal and to test the functionality of the input device on the basis of the effected first change of the evaluation signal (par.47-49 teaches providing a test signal, through the driving signal, which effects changes to the signal), wherein the input circuit comprises a transistor (fig.3 discloses transistor 150) which is connected into the input signal path (fig.3 discloses signal path from 10 to 111), and the input circuit is designed to control a control terminal of the transistor on the basis of the test signal (par.49 and fig.3 teaches controlling a control terminal; terminals of transistor 150 are controlled based on driving signal 20), in order to effect the first change of the evaluation signal, the method comprising the steps: 
- providing the test signal (par.19 teaches providing a test signal), 
- controlling the control terminal of the transistor on the basis of the test signal and (par.49 and fig.3 teaches controlling a control terminal; terminals of transistor 150 are controlled based on driving signal 20), thereby, effecting a first change of the evaluation signal (par.49 teaches changes to driving signal, which is used to evaluate/test), and 
- testing the functionality of the input device on the basis of the effected change of the evaluation signal (par.49 teaches testing functionality based of changes in driving signal).

Harrer fails to teach for an industrial control apparatus
Kupersmit does teach for an industrial control apparatus (col.4 ln 64-66 teach an industrial control apparatus).
It would have been prima facie obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to have modified Harrer to include the teachings of Kupersmit; which would provide an improved industrial control apparatus that can be utilized in an industrial environment wherein a process is carried out within a production environmental zone with the utilization of actuators with energizable loads as disclosed by Kupersmit (col.4 ln 66- col.5 ln 36).


Claim(s) 5 is rejected under 35 U.S.C. 103 as being unpatentable over HARRER in view of Kupersmit further in view of Haines; Joshua P. et al. (United States Patent Application # US 20110216453; hereinafter Haines).
Regarding claim 5, Harrer in view of Kupersmit teaches the input device according to claim 1, but fails to teach wherein the input circuit further comprises a first voltage divider with a first resistor and a second resistor, wherein the first resistor is connected in the input signal path behind the transistor.
Haines does teach wherein the input circuit further comprises a first voltage divider with a first resistor and a second resistor, wherein the first resistor is connected in the input signal path behind the transistor (par.186 and fig.9 disclose voltage divider made up resistors R157 and R158 with R157,1st resistor, behind transistor Q17).
It would have been prima facie obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to have modified Harrer in view of Kupersmit to include the teachings of Haines; which would provide a protection device that includes a grounding confirmation circuit that includes at least one signal generator that directs at least one test signal into a current path that includes at least the line ground conductor as disclosed by Haines(par.27).

Claim(s) 11 is rejected under 35 U.S.C. 103 as being unpatentable over HARRER in view of Kupersmit further in view of Breidenthal; Scott S. et al. (United States Patent # US 7767447; hereinafter Breidenthal).
Regarding claim 11, Harrer in view of Kupersmit teaches the input device according to claim 10, but fails to teach wherein the at least one input resistor is of a MELF construction type.
Breidenthal does teach the at least one input resistor is of a MELF construction type (col.83 ln 1 teaches MELF resistors, which can be used as input resistors).
It would have been prima facie obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to have modified Harrer in view of Kupersmit to include the teachings of Breidenthal; which would provide an embodiment for performing complex procedures, such as sample-to-result NAAT assays, that permit point-of-use testing as substantial cost savings to conventional, large-scale systems as disclosed by Breidenthal(col.1 ln 61-65).



Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 7, the prior art does not teach or suggest, in combination with the rest of the limitation of claim 1,
“… carry out a first comparison between a first reference signal level of the reference signal and the evaluation signal and to carry out a second comparison between a second reference signal level, which is different to the first reference signal level, and the evaluation signal.”
Claims 8-9 are also objected to due to their dependence on claim 7.

Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 12, the prior art does not teach or suggest, in combination with the rest of the limitation of claim 1,
“… in accordance with a communication protocol, according to which an input signal level of the input signal which input signal level lies within a first signal level region represents the first input signal level, wherein the first signal level region is limited to the top by a first signal level limit value and wherein the input device is designed to evaluate the input signal level of the input signal up to a switching threshold which is at least double as large as the first signal level limit value, as the first input signal level.”
Claim 13 are also objected to due to their dependence on claim 7.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
OPALSKY; David et al. US 20100196908 A1 is an embodiment providing systems and methods for detecting a signal and applying thermal energy to a signal transmission element.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL F.R. TCHATCHOUANG whose telephone number is (571)272-3991. The examiner can normally be reached Monday - Friday 8:00am -5:00am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARL F.R. TCHATCHOUANG/Examiner, Art Unit 2858                                                                                                                                                                                                        

/LEE E RODAK/Primary Examiner, Art Unit 2858